Since this case was lodged in this court, and on the 4th day of June, 1914, the defendant in error filed his motion to dismiss the same for the reason that the parties hereto had compromised and settled same out of court by the execution and delivery, by defendant in error, of a deed to the real property involved, the title to which was the sole matter in controversy, which motion was duly served on plaintiffs in error on the 25th day of May, 1914.
It appearing that the matters involved have been fully settled between the parties, this court will not consider any of the questions presented by the petition in error, and the case should be dismissed. Smith v. Boatman, 29 Okla. 818,120 P. 599; Spaulding et al. v. Yarbrough, 40 Okla. 731,140 P. 782.
It follows, therefore, that the motion to dismiss the appeal must be sustained, and it is so ordered.
All the Justices concur. *Page 277